DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the initial Office Action based on the application filed 05/29/2020. Claims 1-20 are presented for examination and have been considered below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 2, 6-10, 13-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US2019/0392908 A1) and further in view of Barth, Jr. et al (US2004/0039535 A1).
Claim 1: Lee et al teach a memory device comprising: a memory array including memory cells (e.g. item 130); a word line driver circuit including: a charge pump circuit (e.g. item 111,  fig. 2) configured to generate a program voltage target to be applied to a word line to program a memory cell of the memory array(e.g. [0040]); and a control loop (e.g. item 113, fig. 7) to activate the charge pump circuit using a control signal according to a comparison of a pump circuit output voltage to the program voltage target (e.g. [0072]-[0073]); a sensor circuit (e.g. item 120, fig. 7) configured to: compare a duty cycle of the control signal to a specified duty cycle after the charge pump circuit output reaches the program voltage target (e.g. [0043]-[0044]); and provide an indication of current generated by the charge pump circuit according to the duty cycle (e.g. [0074]).
Not explicitly taught by Lee et al is a logic circuitry configured to determine when the current generated by the charge pump circuit is greater than a specified threshold current and generate a fault indication according to the determination. However, Barth, Jr. et al, in an analogous art, teach activating a charge pump circuit according to a comparison of the charge pump circuit output voltage to a program voltage (e.g. [0027]); monitoring the charge pump circuit, after the charge pump output voltage reaches the program voltage (e.g. [0016]); the charge pump is activated when its voltage is within a specified tolerance –[0027]) and detecting a short when the Lee et al with the one taught by Barth, Jr. et al in order to identify fault in the system.

 As per claim 9, the claimed features are rejected similarly to claim 1 above.

Claim 2: Lee et al and Barth, Jr. et al teach the memory device of claim 1, wherein the sensor circuit counts a number of clock pulses delivered to the charge pump circuit within a specified period of time after the pump circuit output reaches the program voltage target (e.g. [0043]- Lee et al); and wherein the logic circuitry is configured to compare the count to a specified threshold count (e.g. [0044]- Lee et al).

As per claim 10, the claimed features are rejected similarly to claim 2 above.

Claim 6: Lee et al and Barth, Jr. et al teach the memory device of claim 2, but fail to teach that the logic circuitry is configured to use a specified number of most significant bits of the count of the sensor circuit to determine when the current generated by the charge pump circuit is greater than the specified threshold current. However, I would have been obvious to a person of ordinary skill in the art, to use any number of bits in the counting value taught by Lee et al to indicate the status of the device, since such a modification would have involved manipulating the data and would have been within the general knowledge of an artisan in the art. 

Claim 7: Lee et al and Barth, Jr. et al teach the memory device of claim 1, wherein the logic circuitry is configured to determine when the current generated by the charge pump circuit is greater than a different specified threshold current when the program voltage target of the charge pump circuit is changed (e.g. [0074]- Lee et al; [0023]- Barth, Jr. et al). 

Claim 8: Lee et al and Barth, Jr. et al teach the memory device of claim 1, wherein the sensor circuit is configured to provide the indication of current generated by the charge pump circuit during a first program pulse prior to a program-verify operation (e.g. [0031], [0035] – Lee et al & [0027]- Barth, Jr et al).

Claim 13: Lee et al and Barth, Jr. et al teach the method of claim 9, wherein comparing the duty cycle includes comparing the duty cycle of the control signal to the specified duty cycle when the target voltage of the charge pump circuit is changed (e.g. [0043]-[0044]- Lee et al).Claim 14: Lee et al and Barth, Jr. et al teach the method of claim 9, wherein comparing the duty cycle includes enabling the comparing of the duty cycle of the control signal to the specified duty cycle when the memory operation is changed (e.g. [0043]-[0044]- Lee et al).

Claim 15: Lee et al and Barth, Jr. et al teach the method of claim 9, wherein comparing the duty cycle includes enabling the comparing of the duty cycle of the control signal to the specified duty 
Claim 16: Lee et al and Barth, Jr. et al teach the method of claim 9, wherein comparing the duty cycle includes enabling the comparing of the duty cycle of the control signal to the specified duty cycle when the word line driver circuit is activated (e.g. [0043]-[0044]- Lee et al).

Claim 17: Lee et al teach an electronic system comprising: an external device (e.g. item 20, fig. 1); a memory device (e.g. item 10) operatively coupled to the external device, the memory device including: a memory array (e.g. item 130) including memory cells; a word line driver circuit including a charge pump circuit (e.g. item 111,  fig. 2) configured to generate a program voltage target to be applied to a word line to program a memory cell of the memory array (e.g. [0040]); and a control loop (e.g. item 113, fig. 7) to activate the charge pump circuit using a control signal according to a comparison of a pump circuit output voltage to the program voltage target (e.g. [0072]-[0073]) and a current monitoring circuit configured to provide an indication of current generated by the pump circuit after the charge pump circuit output reaches the program voltage target (e.g. [0031], [0035]).
Not explicitly taught by Lee et al is a memory controller configured to determine when the current generated by the pump circuit is greater than a specified threshold current and communicate a fault indication to the external device in response to the determination. However, Lee et al teach detecting bad block by “calculating the amount of output current of the charge pump” (e.g. [0031], [0035], [0068]). However, Barth, Jr. et al, in an analogous art, teach Lee et al with the one taught by Barth, Jr. et al in order to identify fault in the system.

Claim 18: Lee et al and Barth, Jr. et al teach the electronic system of claim 17, wherein the current monitor circuit includes: a counter circuit to count a number of clock pulses delivered to the charge pump circuit within a specified period of time after the pump circuit output reaches the program voltage target (e.g. [0043]- Lee et al); and a comparator circuit configured to compare the count to a specified threshold count (e.g. [0044]-Lee et al).

Claim 20: Lee et al and Barth, Jr. et al teach the electronic system of claim 17, wherein the memory controller is configured to enable the current monitor circuit when the word line driver circuit is activated (e.g. [0020]-Barth, Jr. et al).

Allowable Subject Matter
Claims 3-5, 11, 12 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUERRIER MERANT whose telephone number is (571)270-1066. The examiner can normally be reached Monday-Friday 8:00 Am - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business 





/GUERRIER MERANT/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        1/12/2022